Title: To Thomas Jefferson from David Humphreys, 1 July 1791
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 1 July 1791. Enclosing his account, as requested in TJ’s of 15 Mch. He wrote Willink, Van Staphorst & Hubbard to ask if they had received orders to pay him the sums stated in that letter, but has had no reply and has not drawn the whole due him, not needing remainder until furniture ordered from England arrives. He has not been able to state amount of postage with precision, but it is not considerable and he has not charged it as contingent expenses nor claimed it in his public account. He wishes to know if etrennes fall “in that predicament” to any specific amount. He understands Franklin charged them, and Carmichael says Adams wrote that he should do the same. “A liberality in that Article, beyond what the Salary … will conveniently allow, may, perhaps, not be without its use.—But of this you are a much more competent judge than I can pretend to be.”
He has ordered newspapers sent from different countries to him, to be forwarded to “the Office of foreign Affairs” and charged to the public. None as yet has arrived. P.S. Three days ago he received TJ’s of 2 May introducing Wilcock and will pay attention to its subject.
